Exhibit 10.17

[ggauyafrvpro000001.jpg]

April 21, 2016

Rebecca Collins


Dear Rebecca,

American Traffic Solutions. Inc. (the “Company”) is extremely pleased to offer
you employment. I hope to be welcoming you aboard soon! Before doing so,
however, we want to set forth the terms and conditions that would govern your
employment with the Company. While a bit formal, we find that putting the terms
of an employment offer in writing helps avoid any future misunderstandings and
makes for a more pleasant work relationship for all involved. So please review
this offer letter carefully and feel free to let me know if you have any
questions concerning it.

Your title will be Senior Vice President, General Counsel. We expect that you
will begin no later than May 10, 2016. ATS reserves the right to perform
background checks, not limited to credit, driving, and criminal records. This
offer letter and your employment with ATS is contingent on the results of your
background check. If discrepancies or issues in background information are
reported, ATS reserves the right to rescind this offer of employment or
terminate active employment if problematic background information is reported
before or after your initial start date.

You will be reporting to me. Your responsibilities and reporting relationship
may, of course, change over time.

As a Company employee, you will receive the following benefits:

•

Compensation: The Company will pay you on an annual basis at a rate of
$275,000.00 per year, equivalent to the rate of $10,576.92 on a bi-weekly basis
(before applicable withholding and taxes) on the Company’s regular paydays. (All
pay checks are issued one week in arrears). The Company may periodically review
and adjust your salary. You will be classified as an exempt employee and thus
not eligible for overtime compensation.

•

Bonus: You will have the opportunity to participate in an ATS bonus plan,
subject to and on the terms and conditions set forth in that plan, which base
any bonus amounts on Company performance. Your Target Bonus is 50% of your
annual salary for the applicable plan year. Following your start date, you will
be provided with documents that outline the specific payment and eligibility
criteria, including the financial components of the plan.

•

Long Term Incentive Plan: You will receive a grant of 275,000 stock units under
the Company’s current equity incentive plan applicable to executives of the
Company, subject to Board Approval and on the terms set forth in that plan and
in the applicable grant agreement, which will be provided to you.

•

Comprehensive Leave: Upon starting employment, you will receive a prorated
allotment of Paid-Time-Off (PTO) corresponding to your actual start date
(anticipated to be no later than May 16, 2016), based on Company policies. For
the calendar year 2016, it is anticipated that you will receive a total
allotment of 88 PTO hours (11 days) upon hire. For the calendar year 2017, you
will receive a total allotment of 136 hours (17 days). All PTO benefits are
subject to and administered in accordance with the Company’s PTO policy and
practices.

•

Health Care, 401(k) Plan and Other Benefits: The Company currently has benefit
plans covering things such as medical insurance, disability, and 401(k). You are
eligible for medical benefits on your first day of employment (anticipated to be
May 16, 2016). You are eligible to participate in the Company’s 401(k)plan, on
the terms and condition set forth in that plan, on the first day of the month
following 30 days of employment, which we anticipate to be July 1, 2016.
Additional information concerning these benefits will be provided or is
available upon request. If you accept this offer, make sure to review the
Company’s benefits plans and policies so that you fully understand them. These
policies and benefits may change at the Company’s discretion.

 

--------------------------------------------------------------------------------

 

[ggauyafrvpro000001.jpg]

•

Severance: In the event your employment is terminated by the Company without
Cause, as defined below, or if you terminate your employment with the Company
for Good Reason, also as defined below, in each case, subject to your execution
(and, if applicable, non-revocation) of an agreement releasing all claims
against the Company containing standard terms acceptable to the Company, the
Company will pay your bi-weekly salary (as of the date of termination) and pay
the premium required for you to continue group health insurance coverage under
the Company’s plans pursuant to COBRA (at the coverage level selected by you as
of the open enrollment period immediately preceding your last day of employment
with the Company), each for the 12-month period immediately following your last
day of employment with the Company.

 

•

“Good Reason” means a change in authority, duties, responsibilities, reporting
lines, or other action by the Company resulting in a material diminution of, or
material alteration to, your position, which remains unremedied for the period
of 30 consecutive days after you provide written notice to the Company’s Chief
Operations Officer of the conditions you contend amount or give rise to Good
Reason. The Company requests, as a matter of professional courtesy, that you
provide three months’ advance notice of any voluntary resignation of employment.

 

•

“Cause” means: (1) your being charged with a felony or misdemeanor criminal
offense, other than a misdemeanor traffic offense; (2) your engagement in any
act involving gross misconduct or dishonesty that is materially injurious to
Company or any of its affiliates; (3) your willful and continued breach of, or
failure substantially to perform under or comply with, any of the material terms
and covenants of any written agreement with the Company or any of its
affiliates; (4) your willful and continued breach of, or refusal or failure
substantially to perform under, any policy or reasonable performance goals set
by the Company or its affiliates with respect to your job duties or
responsibilities, the operation of Company’s or its affiliates’ business and
affairs, or the management of Company’s or its affiliates’ employees; (5)
suspension or loss of your license to practice law in any jurisdiction in which
you are admitted to practice (other than a temporary suspension related to
failure to complete required continuing legal education requirements, which is
thereafter cured by you within 90 days); or (6) you commit or have committed (or
are reasonably believed by the Company to have committed) a breach of any laws
or regulations which may affect or relate to the conduct of the Company’s or its
affiliates’ business; provided, however, that with respect to (3) and (4) above,
you will be provided notice of any misconduct and/or breach constituting Cause
and given reasonable opportunity (not to exceed 30 consecutive days) to cure the
misconduct and/or breach (unless such misconduct and/or breach is determined by
the Company not to be susceptible to cure, in which case termination shall be
deemed to be immediate), and provided further that such thirty (30) consecutive
day cure period shall only be available for the first such misconduct and/or
breach of the same or substantially similar type and subsequent misconduct
and/or breach of the same or substantially similar type shall constitute Cause
without regard to your subsequent cure of same.

Prior to your employment, you are required to be tested for illegal substances
pursuant to the Company’s Substance Abuse Policy, which you must review and
sign. You will also be required to sign the Company’s standard form of
confidentiality agreement.

Your employment relationship with the Company will at all times be what is
called “at will.” That is, even after accepting this employment offer, you will
have the right to quit at any time, and the Company will have the right to end
your employment relationship with the Company at any time; for any reason; with
or without cause; or for no reason. Of course we hope everything works out for
the best, but the Company wants to make sure that you understand that nothing in
this letter or in any Company policy or statement (including any verbal
statements made to you during negotiations about working at the Company) is
intended to or does create anything but an at-will employment relationship. Only
the Company’s Board of Directors may modify your at-will employment status, or
guarantee that you will be employed for a specific period of time. Such
modification must be in writing, approved by the Board of Directors, and signed
by an authorized Company representative.

The offer reflected in this letter will remain open until April 25, 2016 unless
revoked before then by the Company. To accept this offer, please carefully read
the statement below, sign where indicated, and return the letter



1150 North Alma School Road, Mesa, Arizona 85201   ●   TEL 480.443.7000   ●  
www.atsol.com

--------------------------------------------------------------------------------

 

[ggauyafrvpro000001.jpg]

to me. Please let me know if you have any questions about the matters discussed
in this letter, or otherwise. We sincerely hope that you will accept this offer,
and we look forward to working with you.

Sincerely,

American Traffic Solutions, Inc.

 

/s/ David Roberts

David Roberts

President & COO

 

I understand, acknowledge, and agree to the terms and conditions of employment
described in this letter and accept employment with the Company on these terms
and conditions.

/s/ Rebecca Collins_____________

Rebecca Collins

4/21/16

Date

 

 

 



1150 North Alma School Road, Mesa, Arizona 85201   ●   TEL 480.443.7000   ●  
www.atsol.com